Wright, C. J.*
The facts as agreed upon by the parties, are as follows:
“On or about the 23d day of August, 1857, one White took his seat in the cars of the Burlington and Missouri River Railroad, at Mount Pleasant, with the intention of going in said train, which was the passenger train, to Burlington. The regular fare from Mount Pleasant lo Burlington, was one dollar and ten cents, but a deduction of ten cents was made in favor of the passengers, who bought tickets at the ticket office of the company. Soon after the train started, defendant, who was the regular conductor of said train, came into the cars where said White was seated, for the purpose of collecting the fare o.t* the passengers. In collecting said fare, he came to said White, who stated that he got on at Mount Pleasant, and was going to Burlington, and handed defendant a one dollar bank bill. Defendant then told him that the regular fare was one dollar and ten cents, and asked him to give him ten cents more, which White refused to do. Defendant then handed back the dollar bill, and told White, that he could not go farther, unless he paid the regular fare, which White, who had no ticket, refused to do, alleging as a reason, that he had seen defendant take one dollar from other passengers, and he did not know why he should not take it from him. Defendant then told him, that he must either pay said fare, or leave the train, and to choose which ho would do. White refused to do either, whereupon defendant stopped the train, and told White to get off, which he refused to do. The defendant, then laid his hand on White’s shoulders, and told him to leave, and on his refusal, defendant put him out of the cars on to the ground, about one mile from Mount Pleasant, using no more force than was necessary to eject him from the car — White resisting and holding back,’ and de*206fendant using no violence, except what was necessary for that purpose. White was advised, by a friend who sat beside him, to pay said fare, or he would be put off the train, but refused, saying, that the conductor would require help to get him out. There was nothing to show that said railroad company had published their rates of passenger fare, but they had published, by posted bills, in their depots, that a deduction of ten cents would be made in favor of passengers who purchased tickets before entering the cars. The conductors of the company were required to account to the company for one dollar and ten cents, for every passenger from Mount Pleasant to Burlington, who had not a ticket, or paid his fare in the cars, and if they carried passengers for less, it was their loss. The said White had formerly passed over the road from Mount Pleasant to Burlington, several times on said train, and had always before bought a ticket at the office, before en tering the cars.”
Upon these facts, we are of opinion that the judgment should have been for defendant. It will be observed, that it was not claimed by the passenger, that the office of the company was not open, so as to enable him to obtain a ticket — nor that he was ignorant of the regulation of the company, requiring an additional amount to be paid by those taking their seats in the cars, without first procuring tickets. It further appears that he was removed from the cars, without the use of unnecessary force, and not until he had a full and fair opportunity to conform to the rules of the company, and comply with what was required by the conductor. It is equally clear that the regular fare from Mount Pleasant to Burlington, was the sum demanded by the conductor, and that a deduction of ten cents was only made in favor of those who purchased tickets, before taking their seats in the cars. Indeed, the only ground upon which the passenger placed his refusal to pay the additional ten cents, was that he had seen the conducter take one dollar from other passengers. This position, however, is not only unsupported by the facts stated, but is, to some extent, eon*207tradicted by the remark of the friend of White, that he had better pay what was required, for otherwise he would be compelled to leave the cars. The reply of the passenger, that “ the conductor would require help to get him out,” if indicative of anything, tends to show an obstinate intention to remain in the cars, even by the use of force on his part.
Under these circumstances, we are unable to see upon what ground the appellant was proved guilty. As common carriers, it was the clear duty of the company, to receive all passengers who offered themselves as such, and who were ready to pay the usual fare. Of course, its general duty in this respect, Avould not extend so far as to^require it to receive persons, after its means of conveyance were exhausted; nor to carry those who persisted in refusing to comply with the reasonable regulations of the company ; nor those whose improper behavior might render them an annoyance to the other passengers. If the company shall neglect to carry passengers according to its agreement, it, of course, will be answerable in damages. And so long as a passenger shall comply with the reasonable regulations of the companj’', he has a right to remain in the cars, and to be carried over the road. If, while thus complying, the conductor, officers, agents, or servants of the company, shall eject him from the cars, they will be liable to a criminal prosecution, and the company answerable in damages, for all injuries sustained, as.^the result of the action of its agents and servants.
For the proper management of its affairs — the better to secure the safety and security of passengers — and to facilitate the business and labors of its agents and officers — the company has power to make reasonable regulations, to guide and govern its agents in the discharge of their duties, and for the conduct of passengers while in its trains. In The State v. Overton, 4 Zabriskie, 435, it was hold that the reasonableness of the regulation, was a question of *208fact for the jury. Ancl to this we may add, that all regulations will be deemed reasonable which are suitable to enable the company to perform the duties it undertakes, and to secure its own just rights in such employment; and also such as are necessary and proper to insure the safety and promote the comfort of passengers. Commonwealth v. Powers, 7 Metc., 596.
Had the company a right, then, or was it an unreasonable regulation, to require passengers to pay the regular fare, in the event that they failed to procure a ticket for a less amount, before taking their seats % Or, to change the proposition, so as to make it even stronger in favor of the right of the passenger, could the company charge one price to those who purchased tickets, and exact an additional sum of those who neglected to do so ? In such a regulation, we confess, we can see nothing unreasonable— nor anything which conflicts with the duty of the company as common carriers to the public. It must be manifest that it would be well calculated to protect the company against the errors, and possible frauds and dishonesty of its conductors. Not only so, but it is eminently calculated to facilitate the performance of the conductor’s duties. If the company may establish fares, so it may regulate the time, place, and manner of receiving the same, and direct to whom payment shall be made. And, as before remarked, every reasonable regulation of the company may bo enforced; for the right and power to make, carries with it the right and power to compel its observance. And if any one shall, without sufficient cause, refuse this observance, he may, if necessary, be removed from the train.
In two cases, now before us, it was expressly held that the company may enforce a regulation requiring passengers, who do not purchase their tickets before entering the cars, to pay a higher fare than those who purchase their tickets at its offices; and that a passenger who does not purchase his ticket before entering the cars, mav bo required to pay a higher rate of fare, and on his refusal, may *209be expelled from them by force, with no unnecessary violence. Crocker v. New London, Wil. & P. R. R. Co., 24 Conn., 249; Hilliard v. Gould, 33 N. H., 343. And see Pierce Am. Eailroad Law, 192. We do not wish- to be understood, however, as concurring in what is said in the case just cited, as to the obligation of the company to furnish tickets, and for that purpose to keep an office, and an agent in attendance to superintend their sale, at all reasonable times. In this case, no such question arises, for there is no pretence that the passenger made an effort to purchase a ticket, or that he placed his right to-remain in the cars upon that ground. What might be the rights of the passenger, if he had applied at a reasonable and proper time, to purchase his ticket, and was prevented because of the absence or negligence of the company’s agent, we need not, therefore, determine. It is sufficient for the disposition of this case, to determine, as we do, that the regulation of the company, as to the payment of the fare, was a reasonable one ; that the passenger failed to comply with it, and for this failure showed no sufficient excuse ; and that, under such circumstances, the conductor had a right to eject him from the- cars.
Judgment reversed.

 Stockton, J., dissenting.